OPINION OF THE COURT
Per Curiam.
Fred E. Rosenberg has submitted an affidavit dated March 8, *2612011, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Rosenberg was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 3, 1988, under the name Fred Eric Rosenberg.
Mr. Rosenberg is aware of a pending investigation by the Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) into allegations that, between 2005 and 2008, he mishandled funds he received for the benefit of Carolyn Chin and Marilyn Chin, incident to his practice of law, which were on deposit in his attorney trust account at JP Morgan Chase Bank. Mr. Rosenberg acknowledges that he cannot successfully defend himself on the merits against charges predicated upon the foregoing.
Mr. Rosenberg acknowledges that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress by anyone; and that he is fully aware of the implications of submitting his resignation. He is aware that his resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He is further aware of the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him, and specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Rosenberg avers that he will not take any new clients or accept any retainers for future legal services to be rendered; that he will promptly notify all clients being represented in pending matters that he has submitted the instant resignation and that provisions must be made for his immediate relief as counsel in said matters; and that there will be “absolutely no further transactional activity in my trust account(s) at JP Morgan Chase, or any other financial institutions, other than for the payment of funds held therein on behalf of clients or other third parties, to those clients or third parties entitled to receive them.”
The Grievance Committee recommends acceptance of Mr. Rosenberg’s resignation.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and effective immediately, Mr. Rosenberg is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
*262Prudenti, P.J., Mastro, Rivera, Skelos and Belen, JJ., concur.
Ordered that the resignation of Fred E. Rosenberg, admitted as Fred Eric Rosenberg, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Fred E. Rosenberg, admitted as Fred Eric Rosenberg, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Fred E. Rosenberg, admitted as Fred Eric Rosenberg, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Fred E. Rosenberg, admitted as Fred Eric Rosenberg, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Fred E. Rosenberg, admitted as Fred Eric Rosenberg, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).